                Case 2:20-cr-00208-JAM Document 34 Filed 03/05/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-0208-JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   JOHNNIE EARL ROSS JR., and                          DATE: March 9, 2021
     VIN WHEALEN GAINES JR.,                             TIME: 9:30 a.m.
15                                                       COURT: Hon. John A. Mendez
                                 Defendants.
16

17

18          This case is set for a status conference on March 9, 2021. By this stipulation, the parties request

19 a continuance of the status conference to May 4, 2021, and to exclude time under Local Code T4.

20          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

21 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

22 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

23 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
24 judges to continue all criminal matters to a date after May 2, 2021. This and previous General Orders,

25 as well as the declarations of judicial emergency, were entered to address public health concerns related

26 to COVID-19.

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:20-cr-00208-JAM Document 34 Filed 03/05/21 Page 2 of 5


 1          Although the General Orders and declarations of emergency address the district-wide health

 2 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 3 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 4 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 5 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 6 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 7 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 8 findings on the record “either orally or in writing”).

 9          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

11 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

12 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

13 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

14 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

15 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

16 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

17          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

18 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

19 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

20 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

21 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

22 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

23 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

24 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

25 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

26 by the statutory rules.

27

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00208-JAM Document 34 Filed 03/05/21 Page 3 of 5


 1          In light of the societal context created by the foregoing, this Court should consider the following

 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4).2

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7          1.       By previous order, this matter was set for status on March 9, 2021.

 8          2.       By this stipulation, defendant now moves to continue the status conference until May 4,

 9 2021, and to exclude time between March 9, 2021, and May 4, 2021, under 18 U.S.C. § 3161(h)(7)(A),

10 B(iv) [Local Code T4].

11          3.       The parties agree and stipulate, and request that the Court find the following:

12                   a)     The government has represented that the discovery associated with this case

13          includes approximately 654 pages of investigative reports and other documents, as well as

14          numerous video and audio recordings and other materials. All of this discovery has been

15          produced directly to counsel and/ or made available to defense counsel for inspection.

16                   b)     The indictment in this case was returned on November 5, 2020.

17                   c)     Defendant Johnnie Earl Ross Jr. made his initial appearance in this case on

18          February 4, 2021, and attorney Christopher Cosca was appointed to represent him.

19                   d)     Counsel for defendants need additional time to review the discovery, conduct

20          investigation, confer with their clients regarding defense strategy, and to otherwise prepare for

21          trial.

22                   e)     Counsel for defendants believe that failure to grant the above-requested

23          continuance would deny them the reasonable time necessary for effective preparation, taking into

24          account the exercise of due diligence.

25                   f)     The government does not object to the continuance.

26

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00208-JAM Document 34 Filed 03/05/21 Page 4 of 5


 1                  g)      In addition, because of the public health concerns cited by the General Orders and

 2          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

 3          ends-of-justice delay is particularly apt in this case.

 4                  h)      Based on the above-stated findings, the ends of justice served by continuing the

 5          case as requested outweigh the interest of the public and the defendant in a trial within the

 6          original date prescribed by the Speedy Trial Act.

 7                  i)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 8          et seq., within which trial must commence, the time period of March 9, 2021 to May 4, 2021,

 9          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

10          because it results from a continuance granted by the Court at defendant’s request on the basis of

11          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

12          of the public and the defendant in a speedy trial.

13          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

14 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

15 must commence.

16          IT IS SO STIPULATED.

17

18
      Dated: March 4, 2021                                     PHILLIP A. TALBERT
19                                                             Acting United States Attorney
20
                                                               /s/ DAVID W. SPENCER
21                                                             DAVID W. SPENCER
                                                               Assistant United States Attorney
22

23    Dated: March 4, 2021                                     /s/ CHRISTOPHER COSCA
                                                               CHRISTOPHER COSCA
24
                                                               Counsel for Defendant
25                                                             JOHNNIE EARL ROSS JR.

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00208-JAM Document 34 Filed 03/05/21 Page 5 of 5


 1
     Dated: March 4, 2021                           /s/ JEROME PRICE
 2                                                  JEROME PRICE
                                                    Counsel for Defendant
 3
                                                    VIN WHEALAN GAINES JR.
 4

 5

 6

 7

 8

 9
                                        FINDINGS AND ORDER
10
          IT IS SO FOUND AND ORDERED this 5th day of March, 2021.
11

12                                             /s/ John A. Mendez
13                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
